ON MOTION FOR REHEARING
Mr. Justice De Jesús
delivered the opinion of the court.
The Manager now seeks the reconsideration of the judgment rendered in this case and in support thereof he alleges that we erred in deciding:
*3141. That the collection of the premium from an employer for the period during which it was declared uninsured constitutes a penalty.
2. That a regular employer, as provided by law, may have, pursuant to §§18, 25, 26, and 27 of the Workmen’s Compensation Act now in force, a policy for only one semester, even though it transacted business during the whole year.
We find it unnecessary to repeat the facts of the case. It is enough to refer to the opinion on which the judgment was based. However, for a better understanding of' the questions involved, it seems advisable to make a brief analysis of the questions really decided, to wit:
(а) That when an employer subject to the provisions of the Workmen’s Compensation Act fails to pay within a semester the premium corresponding thereto, said employer is an uninsured employer during said semester, and the Manager follows the law in so declaring him.
(б) That the authority of the Manager recognized in the foregoing paragraph (a) does not extend to the point where he may require the uninsured employer to assume all the responsibilities that the law imposes on him as such and at the same time require him to pay the premium as if he had been insured and had received the benefits thereof.
(c) That the premium imposed by law is the price which every employer pays in exchange for the insurance he receives, and since he does not receive the benefit of the insurance, the demand for payment under such conditions would be tantamount to adding to the law a penalty which the lawmaker did not intend to impose, and which penalty may not be inferred from the language of the act because penalties are never presumed.
(d) That since the employer on January 20 paid the premium corresponding to the first semester, which was due on December 31 and since said payment could not be applied to the first semester because the employer did not receive any benefit during said period and inasmuch as the payment exceeded the amount corresponding to the premium of the second semester, in equity said amount should be applied to the payment of the second semester, and therefore the employer should be considered as insured from January 20 until June 30; and
*315(c) Since the accident occurred on February 11 and payment was made on January 20, the accident was covered by the State Fund insurance.
In challenging the conclusions of law which we have just set forth, counsel for the Manager states that the question raised by the petitioner was not novel nor was it, in his opinion, open for discussion in this jurisdiction, because this court in Rodríguez v. Industrial Commission, 54 P.R.R. 274, decided the opposite of our decision herein, with facts substantially similar to those in the instant case.
To this we must answer that although stare decisis compels a court to follow its decisions in subsequent cases, in order to establish the stability and certainty that should exist in the law, nevertheless, this doctrine does not go so far as to provide that the opinion of the court should have the scope of a dogma which must be followed blindly, even though the court realizes later that its previous decision was erroneous. As we have previously suggested, the purpose which inspired the doctrine of stare decisis is to preserve stability and certainty in the law, and never to perpetuate errors.
We concede that the doctrine of the present case is in open conflict with that in Rodríguez v. Industrial Commission, supra. Therefore, the question to be decided is, which of the two decisions is correct.
The reasoning in the case of Rodríguez is predicated upon a syllogism, the major premise of which is false and therefore the conclusion must necessarily be false. In said case one starts from the premise that the insurance is annual, even though payment is paid in advance by semesters; and if the policy is annual, it is evident that whoever wishes to derive the benefits must pay the annual premium in toto and may not divide the insurance by paying the premium for the second semester without also paying the premium for the first. It is true that §25 of the Act refers to annual payments, but in law the characteristics of a thing, and not its *316label, determine its real nature. And from the language of the law itself it clearly appears that, for all practical purposes, the policy, though spoken of as annual, as was held in the case of the Heirs of Rodríguez, is in reality semiannual. Therefore an employer who pays on time his first semester premium, but sells or liquidates his business before the first of January of any year is exempt from payment of the premium for the second semester from January to June by giving such notice and proof as required by the Manager that he will not be subject to the provisions of the Act during the second semester. Section 25. It further provides that any employer subject to the provisions of this Act during any part of a semester shall pay the premiums for the whole of said semester, but he shall be entitled to such reimbursement, if any, as provided in §26, “provided that in such eases reimbursements may be made at the expiration of the semester for which said premium were paid.”
If payments were really made annually, the insured would not be entitled to reimbursement of any part of the annual premium under any circumstances and he could not pay the first semester and then be excused from payment of the second nor could he pay for only part of a semester. The doctrine in the case of Heirs of Rodríguez, supra, leads to the absurdity that a person who is an employer from January 1st and thereafter may not obtain insurance by paying for only the semester from January to June, and that he would have to pay for the whole year, if the policy were annual, and therefore he would have to pay the premium for the whole year, even though he had not been insured during the first semester. However, as we have already seen, the Act itself permits the employer who has been such during the first semester to be excused from payment of the premium for the second semester, provided he serves notice prior to January 1st that he will not be an employer during said semester. In that case, for all legal purposes, the insurance *317is semiannual, since it does not require the payment of the entire annual premium. If the insurance were in fact annual, the employer could not obtain, at any time, insurance by paying the premium for one semester or part of one semester only, just as a taxpayer can not be excused from the payment of taxes for the second semester or ask to be reimbursed for part of the payment of one semester because he ceased 'being owner of a property or because it was destroyed, or because some change occurs during the tax year which might thereafter excuse him from the tax payment. And this is so, because the tax, even though it is paid by advance semesters, is in fact annual and not semiannual. Teachers Ass. v. Treasurer of P. R., 54 P.R.R. 511; Roig v. Treasurer, 54 P.R.R. 617.
The case of Bordson v. North Dakota Workmen’s Compensation Bureau, 191 N. W. 839, invoked by the Manager, does not support his contention. The North Dakota Law, although it establishes a State Fund, is substantially different from ours. Said law provides that the employer shall make one payment only for the whole year. If the total amount of premium amounts to more than $100, the employer has the option of paying the same in two or four installments, at his convenience; but interest shall be added to all deferred payments at the rate of 5 per cent per annum and the employer shall file a satisfactory bond guaranteeing the payment of said installments as well as the penalties and court costs in the event such installments are not paid-prior to date of default. Said act further provides that in the event the employer defaults in the annual payment at the time fixed therefor, he shall be declared an uninsured employer during the period prior to the payment; but from the date of such payment, whether the payment is made voluntarily or in payment of any judgment rendered in an action brought against him by the Attorney General to collect the premium, from the date of such payment, we repeat, and for one year thereafter, the employer is entitled to *318insurance protection, so that at no time under said statute, does the State Fund collect a premium without giving insurance, as would happen in Puerto Rico if we accepted the construction of Heirs of Rodríguez, supra. In the Bord-son case, the employer paid the total amount of his annual premium two or three days after it had become due, under circumstances which were something like a waiver on the part of the Bureau of its right to demand payment on the date fixed, and in the action brought by the beneficiaries of the workman against the Fund for an award of compensation, the judgment of the lower* court which exonerated the Bureau was reversed, the latter was'made responsible for the compensation, and the case was remanded for further proceedings not inconsistent with the findings set forth in the opinion.
The fact that the premiums or rates are levied for each classification according to the risks of the classification to which the employer belongs rather than according to the individual experience of the employer, which argument the Manager makes in contending that the policy is annual and not semiannual, does not resist the slightest analysis in the light of the provisions of the Act itself. Have not we seen that an employer, who has paid his premium for the first semester, may be excused from paying that of the second semester, provided he gives notice to the Manager before January 1 when he has ceased to be an employer subject to the law? Does it not go even further, when it provides that, although the employer is subject to the provision only during a part of the semester, he is still bound to pay the total amount of the premium, without prejudice after the expiration of the semester to a right of reimbursement of part of the premium corresponding to the period during which he was not subject to the Act? The mode of fixing the rate or premium does not change the nature of the payment, which continues to be for services rendered. This mode of deter*319mination is used by all solvent enterprises — public as well as private — in all kinds of insurance and it does not affect the ■nature of the policy.
The cases of Montaner, Mgr. v. Industrial Commission, 59 P.R.R. 398, and Sucrs. de J. González & Cía. v. Industrial Commission, decided two days before the instant case (ante, p. 295) are not in conflict with the present one. The case of Angel Suárez, supra, is distinguished from the opinion in the case at bar, and what is said there is entirely compatible with the conclusion which we reach in the instant case, because in that case the employer paid within the first semester but after the expiration of the period fixed by the Manager, and we held that the payment of the premium, under such conditions had a prospective effect, that is, that "the insurance becomes effective from the date of payment and therefore, an accident which occurs prior to said date is not protected by insurance. There is no conflict between this case and that of Sucrs. de José González & Co. It is true that it was the Manager who maintained in said case that although the Act prescribed a policy for one year, the same would be “suspended” — which is practically the same as saying that it is nonexistent — for one semester in said year, under certain conditions, one of which was the failure to pay timely the premium for the second semester. Apparently, the Manager wishes us to consider the policy as semiannual only when it is for the benefit of the Fund, and otherwise that we should consider it as annual in name as well as in legal effect. But as enacted — unfortunately perhaps — the statute is a two-edged sword and sometimes the policy is semiannual in legal effect, to the prejudice of the Fund. As we have already said, the Workmen’s Compensation Act provides penalties for failure to insure. Section 17 thereof provides under the title “Penal Sanction for Failure to Insure,” that such failure constitutes a misdemeanor, punishable by a fine of not less than twenty-five (25) dollars or *320more than five hundred (500) dollars, or by imprisonment for not less than fifteen (15) days or more than six (6) months, or by both penalties, and §15 establishes a sort of civil sanction by authorizing the workman to sne the uninsured employer for compensation for damages, precluding the employer from pleading contributory negligence, risks assumed, etc. as a defense, which could be raised in an ordinary action, and at the same time allowing the workman to attach, without furnishing bond, the property of the employer, including in said attachments a reasonable amount for attorney’s fees to be fixed by the- court in the event the complaint is sustained.
But nowhere in the Act is a penalty imposed on the employer to compel him to pay the premium for a semester during which he has not been insured and at the same time that he should pay for all the accidents which occurred during said semester, notwithstanding the payment of the premium. When the lawmaker deems it convenient to impose such a penalty, we shall be ready to apply the doctrine established in the case of Heirs of Rodríguez, but so long as said penalty is not imposed, in our opinion, the doctrine of the instant case should prevail, imposing on the employer the penalties expressly provided by the Act, that is, to 'declare him during said semester .an uninsured employer, with all its legal consequences, and to prosecute him criminally, pursuant to §17 of the Act, if the purpose is to avoid employers making voluntary a system of compulsory insurance.
We realize that our decision in this case may create a difficult situation for the Fund. But the remedy as .we have just suggested, lies with the Legislature not with the courts, whose obligation is to apply the law as enacted by the Legislature. *
The arguments set forth by the Manager, taken from the Bordson ease, supra, to the effect that a contract exists between the employer and the State Insurance Fund from the *321moment the employer files with the Fund his annual pay roll, which he is hound to file on or before Jnly 15 of each year, is not applicable to the instant ease, because the- element of reciprocity, the quid pro quo, which could not exist in the present case if the construction given by the Manager were applided, is an indispensable requisite to every contract. This argument applies to the Bordson case because, according to the statute construed therein, the employer, at any time that he pays the premium, is considered from the date of payment an insured employer, and entitled from that time to the benefits of the insurance for which he has paid. But according to the construction which the Manager attempts to apply, if the employer pays after the semester is due, he is considered an uninsured employer with all its consequences, that is, he must pay compensation for accidents which occurred during the semester, even though it has paid for service which it has not received.
Before closing, we wish to state that we have carefully examined the cases of Mountain Timber Co. v. Washington, 243 U. S. 219, and State v. Hughes Electric Co., 199 N. W. (N. D.) 128, cited in the supplementary motion for reconsideration, and we do not agree that either of them is applicable to the present case. In the former a summary of the Workmen’s Compensation Act of the State of Washington is set forth and the conclusion is reached that the same is constitutional, which question is not in controversy in the present case. In the latter, wherein an act is involved which as we have seen, is substantially different from ours, no question is discussed which sheds light on the question under consideration herein.
In his supplementary motion- the Manager prays for a new hearing in the present case. It is true that when we decided the appeal on its merits, we did not have the benefit of the respondent’s brief; but then, after we rendered our judgment, the Manager filed an elaborate motion for *322reconsideration, followed by a similar one entitled “Supplementary Motion,” and recently a lengthy brief, arguing tbe same questions raised in said motions. Although untimely filed, we are sufficiently acquainted with its point of view. But in view of the conclusion we have reached, after considering all the questions, we think that a new hearing would be of no avail. We deem, it advisable to state that the case of Rodríguez v. Industrial Commission is hereby reversed.
The motion for reconsideration must be denied.